Citation Nr: 1208499	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable rating for eczematous dermatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for his eczematous dermatitis by a January 2007 rating decision in recognition that his skin condition either began during or was otherwise caused by his military service, to include any exposures therein.  VA then assigned a noncompensable rating for his eczematous dermatitis.  The Veteran appealed this decision, arguing that a compensable rating was warranted.

The Veteran was provided with a VA examination in May 2006.  Unfortunately, that examination is now almost six years old and is no longer considered to be contemporaneous; particularly in light of the fact that the Veteran has consistently reported experiencing flare-ups of his skin condition since the 2006 examination found no skin rash to be present.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
However, it is noted that while the Veteran has reported flare-ups of his skin condition on a number of occasions, the treatment records have consistently found his skin to be normal and without rash.  The Board is providing the Veteran with an additional examination to investigate his contentions; but, as the Veteran has explained, his rash is intermittent, and it therefore cannot be guaranteed that the new VA examination will take place when the rash is present.  

As such, if possible, the Veteran is requested to document any occurrences of his rash with color photographs, to allow the extent of his service connected skin condition to be correctly understood by the Board.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from April 2010 to the present.

2.  Contact the Veteran and request that he provide VA with color photographs documenting his skin rash during any flare-ups he experiences.

3.  Request the Veteran to identify any private treatment he has received in for his skin condition since June 2009, and then obtain any identified records.

4.  Then, schedule the Veteran for a VA dermatological examination.  The examiner should be provided with the Veteran's claims file and asked to fully review it.  

The examiner should: a) express in terms of a percentage both the total body area, and the total exposed area, affected by the Veteran's eczematous dermatitis; and b) indicate whether any intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, has been used to treat the Veteran's eczematous dermatitis since September 2005, and if so indicate how long each identified treatment was provided.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


